UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-8056 Praxis Mutual Funds (Exact name of registrant as specified in charter) P.O. Box 483 Goshen, IN46527 (Address of principal executive offices) (Zip code) Anthony Zacharski Dechert LLP 200 Clarendon Street, 27th Floor Boston, MA 02116 (Name and Address of Agent for Service) Registrant’s telephone number, including area code: (800) 977-2947 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in §§ 210.12-12 - 12-14 of RegulationS-X [17 CFR §§ 210.12-12 — 12-14]. The schedules need not be audited. Schedule of portfolio investments Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE ASSET BACKED SECURITIES—3.8% Ally Auto Receivables Trust, 1.11%, 1/15/15 $ 1,403,860 $ 1,409,219 Bank of America Auto Trust, 2.67%, 12/15/16(a) Bank of America Auto Trust, 3.03%, 10/15/16(a) Beacon Container Finance LLC, 3.72%, 9/20/27(a) Cabela's Master Credit Card Trust, 0.82%, 6/17/19+(a) Cronos Containers Program Ltd., 4.21%, 5/18/27(a) Dominos Pizza Master Issuer LLC, 5.22%, 1/25/42(a) Ford Credit Auto Owner Trust, 0.97%, 1/15/15 Ford Credit Auto Owner Trust, 4.43%, 11/15/14 . Global SC Finance SRL, 4.11%, 7/19/27(a) GTP Acquisition Partners I LLC, 4.35%, 6/15/16(a) Honda Auto Receivables Owner Trust, 4.43%, 7/15/15 Hyundai Auto Receivables Trust, 1.65%, 2/15/17 SBA Tower Trust, 4.25%, 4/15/15(a) Trip Rail Master Funding LLC, 2.72%, 7/15/41+(a) TOTAL ASSET BACKED SECURITIES 13,258,834 COMMERCIAL MORTGAGE BACKED SECURITIES—4.7% Bear Stearns Commercial Mortgage Securities, 4.67%, 6/11/41 Bear Stearns Commercial Mortgage Securities, 4.95%, 2/11/41 $ 18,182 Bear Stearns Commercial Mortgage Securities, 5.12%, 2/11/41+ Bear Stearns Commercial Mortgage Securities, 5.54%, 9/11/41 Bear Stearns Commercial Mortgage Securities, 5.61%, 6/11/50 Bear Stearns Commercial Mortgage Securities, 5.74%, 9/11/42+ Commercial Mortgage Pass Through Certificates, 3.39%, 5/15/45 DBUBS Mortgage Trust, 3.74%, 11/10/46(a) JPMorgan Chase Commercial Mortgage Securities Corp., 4.63%, 3/15/46 JPMorgan Chase Commercial Mortgage Securities Corp., 4.90%, 10/15/42 JPMorgan Chase Commercial Mortgage Securities Corp., 4.92%, 10/15/42+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.13%, 5/15/47 JPMorgan Chase Commercial Mortgage Securities Corp., 5.17%, 8/12/40+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.40%, 5/15/45 Morgan Stanley Capital I, Inc., 3.88%, 9/15/47(a) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE COMMERCIAL MORTGAGE BACKED SECURITIES—4.7%, continued Morgan Stanley Capital I, Inc., 5.01%, 1/14/42 $ 44,049 $ 44,545 Morgan Stanley Capital I, Inc., 5.86%, 10/15/42+ . Morgan Stanley Capital I, Inc., 5.99%, 8/12/41+ Wachovia Bank Commercial Mortgage Trust, 5.04%, 3/15/42 TOTAL COMMERCIAL MORTGAGE BACKED SECURITIES 16,420,910 FOREIGN BONDS—1.0% Arab Republic of Egypt, 4.45%, 9/15/15 Province of Ontario, Canada, 4.10%, 6/16/14 TOTAL FOREIGN BONDS 3,296,940 MUNICIPAL BONDS—2.4% Cincinnati Ohio Water System Rev., 6.46%, 12/01/34 City of Lancaster PA (CIFG), 5.59%, 11/15/34 Columbus Multi-High School Building Corp. Rev., 6.45%, 1/15/30 Fort Wayne International Airport Air Trade Center Building Corp., 4.25%, 7/15/16 Houston Independent School District, 6.17%, 2/15/34 Indianapolis Public School Multi-School Building, 5.73%, 7/15/29 LL&P Wind Energy, Inc. (XLCA), 5.73%, 12/01/17(a) Wisconsin Department of Transportation, 5.84%, 7/01/30 $ 800,000 TOTAL MUNICIPAL BONDS 8,167,843 CORPORATE BONDS—38.7% ADVERTISING—0.6% Interpublic Group of Cos., Inc., 10.00%, 7/15/17 750,000 Omnicom Group, Inc., 6.25%, 7/15/19 1,000,000 AUTO COMPONENTS—0.3% BorgWarner, Inc., 5.75%, 11/01/16 BIOTECHNOLOGY—0.1% Biogen Idec, Inc., 6.00%, 3/01/13 500,000 BROADCASTING & CABLE TV—0.3% Comcast Corp., 5.15%, 3/01/20 1,000,000 BUILDING PRODUCTS—0.4% Masco Corp., 6.13%, 10/03/16 500,000 Owens Corning, 6.50%, 12/01/16 800,000 CAPITAL MARKETS—0.4% Raymond James Financial, Inc., 8.60%, 8/15/19 1,000,000 CHEMICALS—0.3% Airgas, Inc., 3.25%, 10/01/15 1,000,000 COMMERCIAL BANKS—1.7% ANZ National International Ltd., 3.13%, 8/10/15(a) 1,000,000 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—38.7%, continued COMMERCIAL BANKS—1.7%, continued Canadian Imperial Bank of Commerce, 2.00%, 2/04/13(a) JPMorgan Chase Bank NA, 5.88%, 6/13/16 Manufacturers & Traders Trust Co., 6.63%, 12/04/17 State Street Corp., 7.35%, 6/15/26 Wells Fargo & Co., 3.50%, 3/08/22 COMMERCIAL SERVICES & SUPPLIES—0.6% GATX Corp., 9.00%, 11/15/13 TTX Co., 4.90%, 3/01/15(a) COMPUTERS & PERIPHERALS—0.1% Hewlett-Packard Co., 3.30%, 12/09/16 CONSTRUCTION MATERIALS—0.3% Martin Marietta Materials, Inc., 6.60%, 4/15/18 CONSUMER FINANCE—0.8% Ford Motor Credit Co. LLC, 4.25%, 2/03/17 Ford Motor Credit Co. LLC, 7.00%, 4/15/15 Harley-Davidson Financial Services, Inc., 2.70%, 3/15/17(a) SLM Corp., 5.38%, 1/15/13 CONTAINERS & PACKAGING—0.5% Bemis Co., Inc., 5.65%, 8/01/14 Sealed Air Corp., 7.88%, 6/15/17 DIVERSIFIED FINANCIAL SERVICES—2.7% Bank of America Corp., 5.65%, 5/01/18 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.13%, 11/21/17 ERAC USA Finance LLC, 5.90%, 11/15/15(a) General Electric Capital Corp., 6.15%, 8/07/37 . Goldman Sachs Group, Inc., 6.15%, 4/01/18 JPMorgan Chase & Co., 4.63%, 5/10/21 Morgan Stanley, 5.63%, 9/23/19 National Rural Utilities Cooperative Finance Corp., 10.38%, 11/01/18 ELECTRIC UTILITIES—3.9% AEP Texas North Co., 5.50%, 3/01/13 CMS Energy Corp., 4.25%, 9/30/15 Consumers Energy Co., 6.70%, 9/15/19 ITC Holdings Corp., 5.50%, 1/15/20(a) MidAmerican Energy Co., 6.75%, 12/30/31 Oncor Electric Delivery Co. LLC, 6.80%, 9/01/18 Pennsylvania Electric Co., 5.20%, 4/01/20 Portland General Electric Co., 6.10%, 4/15/19 Potomac Edison Co., 5.13%, 8/15/15 Potomac Electric Power Co., 6.50%, 11/15/37 Puget Energy, Inc., 5.63%, 7/15/22(a) Puget Sound Energy, Inc., 6.74%, 6/15/18 See accompanying notes to portfolio of investments. \ Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—38.7%, continued ELECTRIC UTILITIES—3.9%, continued TransAlta Corp., 4.75%, 1/15/15 $ 500,000 $ 526,909 TransAlta Corp., 6.65%, 5/15/18 ELECTRICAL EQUIPMENT—0.2% Thomas & Betts Corp., 5.63%, 11/15/21 FOOD PRODUCTS—0.5% Bunge Ltd. Finance Corp., 3.20%, 6/15/17 Ralcorp Holdings, Inc., 4.95%, 8/15/20 FOOD-RETAIL—0.3% Koninklijke Ahold NV, 7.82%, 1/02/20 GAS UTILITIES—0.6% Indiana Gas Co., Inc., 6.55%, 6/30/28 Michigan Consolidated Gas Co., 8.25%, 5/01/14 National Fuel Gas Co., 6.50%, 4/15/18 HEALTH CARE EQUIPMENT & SUPPLIES—0.5% DENTSPLY International, Inc., 2.75%, 8/15/16 Mead Johnson Nutrition Co., 3.50%, 11/01/14 Zimmer Holdings, Inc., 4.63%, 11/30/19 HEALTH CARE PROVIDERS & SERVICES—0.8% Express Scripts Holding Co., 6.25%, 6/15/14 Howard Hughes Medical Institute, 3.45%, 9/01/14 Laboratory Corp of America Holdings, 3.13%, 5/15/16 McKesson Corp., 6.00%, 3/01/41 HOTELS, RESTAURANTS & LEISURE—0.2% Hyatt Hotels Corp., 5.75%, 8/15/15(a) HOUSEHOLD DURABLES—0.2% Snap-On, Inc., 4.25%, 1/15/18 HOUSEHOLD PRODUCTS—0.2% Church & Dwight Co., Inc., 3.35%, 12/15/15 . INDUSTRIAL CONGLOMERATES—1.1% Cargill, Inc., 7.50%, 9/01/26(a) Cooper U.S., Inc., 5.45%, 4/01/15 Harsco Corp., 5.75%, 5/15/18 INDUSTRIAL MACHINERY—0.3% Valmont Industries, Inc., 6.63%, 4/20/20 INSURANCE—0.1% Prudential Financial, Inc., 5.88%, 9/15/42+ INSURANCE BROKERS—0.3% Willis North America, Inc., 5.63%, 7/15/15 INTEGRATED TELECOMMUNICATION SERVICES—0.8% Frontier Communications Corp., 7.13%, 3/15/19 . GTE Corp., 6.84%, 4/15/18 Verizon Communications, Inc., 6.00%, 4/01/41 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—38.7%, continued INTERNET & CATALOG RETAIL—0.2% QVC, Inc., 7.13%, 4/15/17(a) $ 500,000 $ 527,604 IT SERVICES—1.4% Dun & Bradstreet Corp., 2.88%, 11/15/15 Dun & Bradstreet Corp., 6.00%, 4/01/13 Equifax, Inc., 4.45%, 12/01/14 Fiserv, Inc., 3.13%, 10/01/15 Moody's Corp., 5.50%, 9/01/20 Verisk Analytics, Inc., 5.80%, 5/01/21 LIFE & HEALTH INSURANCE—0.2% Americo Life, Inc., 7.88%, 5/01/13(a) MACHINERY—0.2% Pall Corp., 5.00%, 6/15/20 MEDIA—0.1% Time Warner Cable, Inc., 4.50%, 9/15/42 METALS & MINING—0.7% Carpenter Technology Corp., 6.63%, 5/15/13 Newcrest Finance Pty Ltd., 4.45%, 11/15/21(a) Teck Resources Ltd., 3.00%, 3/01/19 Xstrata Finance Canada Ltd., 3.60%, 1/15/17(a) . MULTI-LINE INSURANCE—1.2% American International Group, Inc., 3.80%, 3/22/17 Horace Mann Educators Corp., 6.85%, 4/15/16 Kemper Corp., 6.00%, 11/30/15 Liberty Mutual Group, Inc., 4.95%, 5/01/22(a) Metropolitan Life Global Funding I, 5.13%, 6/10/14(a) MULTILINE RETAIL—0.7% Dollar General Corp., 4.13%, 7/15/17 J.C. Penney Co., Inc., 5.75%, 2/15/18 Wal-Mart Stores, Inc., 7.55%, 2/15/30 OFFICE SERVICES & SUPPLIES—0.2% Steelcase, Inc., 6.38%, 2/15/21 OIL, GAS & CONSUMABLE FUELS—1.5% ConocoPhillips Holding Co., 6.95%, 4/15/29 Merey Sweeny LP, 8.85%, 12/18/19(a) Murphy Oil Corp., 4.00%, 6/01/22 Newfield Exploration Co., 7.13%, 5/15/18 Pioneer Natural Resources Co., 5.88%, 7/15/16 Ras Laffan Liquefied Natural Gas Co. Ltd. III, 5.83%, 9/30/16(a) . PAPER & FOREST PRODUCTS—0.4% Domtar Corp., 9.50%, 8/01/16 PH Glatfelter Co., 5.38%, 10/15/20(a) PHARMACEUTICALS—0.3% Abbott Laboratories, 5.13%, 4/01/19 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—38.7%, continued PIPELINES—1.2% Enbridge Energy Partners LP, 5.20%, 3/15/20 $ 500,000 $ 571,615 Florida Gas Transmission Co. LLC, 4.00%, 7/15/15(a) Kern River Funding Corp., 6.68%, 7/31/16(a) Rockies Express Pipeline LLC, 6.25%, 7/15/13(a) Texas Gas Transmission LLC, 4.60%, 6/01/15 PROPERTY & CASUALTY INSURANCE—1.3% 21st Century Insurance Group, 5.90%, 12/15/13 Fidelity National Financial, Inc., 5.50%, 9/01/22 Markel Corp., 6.80%, 2/15/13 Progressive Corp., 6.70%, 6/15/37+ W.R.Berkley Corp., 4.63%, 3/15/22 W.R.Berkley Corp., 6.15%, 8/15/19 PUBLISHING—0.5% McGraw-Hill Cos., Inc., 5.38%, 11/15/12 Washington Post Co., 7.25%, 2/01/19 REAL ESTATE INVESMENT TRUSTS (REITS)—2.1% Boston Properties LP, 3.85%, 2/01/23 ERP Operating LP, 7.13%, 10/15/17 Federal Realty Investment Trust, 5.65%, 6/01/16 Health Care REIT, Inc., 4.70%, 9/15/17 National Retail Properties, Inc., 3.80%, 10/15/22 Pan Pacific Retail Properties, Inc., 5.95%, 6/01/14 PPF Funding, Inc., 5.13%, 6/01/15(a) 750,000 ProLogis LP, 6.13%, 12/01/16 1,000,000 ROAD & RAIL—1.1% Burlington Northern Santa Fe LLC, 5.75%, 5/01/40 1,000,000 Burlington Northern Santa Fe LLC, 7.16%, 1/02/20 1,034,782 CSX Transportation, Inc., 8.38%, 10/15/14 419,739 Penske Truck Leasing Co. LP / PTL Finance Corp., 3.75%, 5/11/17(a) 1,000,000 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.5% Applied Materials, Inc., 7.13%, 10/15/17 500,000 KLA-Tencor Corp., 6.90%, 5/01/18 1,000,000 SOFT DRINKS—0.3% Bottling Group LLC, 5.13%, 1/15/19 SOFTWARE—0.1% Symantec Corp., 2.75%, 6/15/17 500,000 SPECIALTY RETAIL—0.6% Advance Auto Parts, Inc., 4.50%, 1/15/22 Ethan Allen Global, Inc., 5.38%, 10/01/15 500,000 O'Reilly Automotive, Inc., 3.80%, 9/01/22 1,000,000 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE BONDS—38.7%, continued SUPRANATIONAL—1.8% Corporation Andina de Fomento, 5.20%, 5/21/13 $ 1,000,000 $ 1,025,663 Inter-American Development Bank, 3.50%, 3/15/13 Inter-American Development Bank, 3.50%, 7/08/13 International Bank for Reconstruction & Development, 2.00%, 12/04/13 International Finance Corp., 2.25%, 4/28/14 TECHNOLOGY DISTRIBUTORS—0.2% Arrow Electronics, Inc., 3.38%, 11/01/15 TEXTILES, APPAREL & LUXURY GOODS—0.1% Hanesbrands, Inc., 6.38%, 12/15/20 TRANSPORTATION SERVICES—0.2% Golden State Petroleum Transport Corp., 8.04%, 2/01/19 TRUCK MANUFACTURERS—0.2% PACCAR, Inc., 6.88%, 2/15/14 TRUCKING—0.3% JB Hunt Transport Services, Inc., 3.38%, 9/15/15 UTILITIES—1.7% Cedar Brakes II LLC, 9.88%, 9/01/13(a) FPL Energy American Wind LLC, 6.64%, 6/20/23(a) FPL Energy National Wind LLC, 5.61%, 3/10/24(a) Harper Lake Solar Funding Corp., 7.65%, 12/31/18(a) Kiowa Power Partners LLC, 4.81%, 12/30/13(a) LS Power Funding Corp., 8.08%, 12/30/16 Midland Cogeneration Venture LP, 6.00%, 3/15/25(a) Salton Sea Funding Corp., 7.48%, 11/30/18 SteelRiver Transmission Co. LLC, 4.71%, 6/30/17(a) Tenaska Virginia Partners LP, 6.12%, 3/30/24(a) . Topaz Solar Farms LLC, 5.75%, 9/30/39(a) WATER UTILITIES—0.3% American Water Capital Corp., 6.09%, 10/15/17 TOTAL CORPORATE BONDS CORPORATE NOTES—1.0% DEVELOPMENT AUTHORITIES—1.0% Everence Community Investment, Inc., 1.00%, 12/15/12+(b) Everence Community Investment, Inc., 1.50%, 12/15/13+(b) See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE CORPORATE NOTES—1.0%, continued DEVELOPMENT AUTHORITIES—1.0%, continued Everence Community Investment, Inc., 1.50%, 12/15/14+(b) $ 1,227,500 $ 1,233,809 TOTAL CORPORATE NOTES U.S. GOVERNMENT AGENCIES—42.5% FEDERAL FARM CREDIT BANK — 0.7% 4.88%, 12/16/15 FEDERAL HOME LOAN BANK — 3.7% 3.38%, 6/12/20 3.88%, 6/14/13 5.00%, 11/17/17 5.50%, 7/15/36 FEDERAL HOME LOAN MORTGAGE CORP. — 18.9% 2.36%, 5/01/34+ 2.36%, 5/01/34+ 2.38%, 1/13/22 3.50%, 10/01/41 3.50%, 2/01/42 3.50%, 6/01/42 3.75%, 3/27/19 4.00%, 11/01/24 4.00%, 10/01/25 4.00%, 10/01/41 4.00%, 2/01/42 4.50%, 6/01/18 4.50%, 10/01/35 4.50%, 6/01/39 4.50%, 7/01/39 4.50%, 11/01/39 4.50%, 9/01/40 4.50%, 5/01/41 4.88%, 6/13/18 5.00%, 4/01/19 5.00%, 12/01/21 5.00%, 2/15/32 5.00%, 7/01/35 5.00%, 3/01/38 5.00%, 6/01/39 5.00%, 9/01/41 5.50%, 7/18/16 5.50%, 4/01/22 5.50%, 11/01/33 5.50%, 3/01/36 5.50%, 6/01/36 5.50%, 12/01/36 6.00%, 9/01/17 6.00%, 4/01/27 6.00%, 6/01/36 6.00%, 8/01/37 7.00%, 2/01/30 7.00%, 3/01/31 7.50%, 7/01/30 FEDERAL NATIONAL MORTGAGE ASSOCIATION — 18.4% 1.13%, 4/27/17 1.63%, 10/26/15 2.20%, 2/01/34+ 2.34%, 5/01/34+ 2.65%, 6/01/33+ 2.84%, 5/01/37+ 3.00%, 6/01/42 3.00%, 8/01/42 3.00%, 8/01/42 3.50%, 7/01/20 3.50%, 10/01/25 3.50%, 2/01/41 4.00%, 3/01/26 4.00%, 1/01/41 4.00%, 10/01/41 4.00%, 11/01/41 4.00%, 12/01/41 4.38%, 10/15/15 4.50%, 9/01/40 4.50%, 10/01/40 5.00%, 4/15/15 5.00%, 2/13/17 5.00%, 7/01/18 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) PRINCIPAL AMOUNT FAIR VALUE U.S. GOVERNMENT AGENCIES—42.5%, continued FEDERAL NATIONAL MORTGAGE ASSOCIATION — 18.4%, continued 5.00%, 9/01/18 $ 362,460 $ 395,227 5.00%, 4/01/25 5.00%, 7/01/25 5.00%, 10/01/25 5.00%, 10/01/35 5.50%, 6/01/22 5.50%, 11/01/25 5.50%, 2/01/34 5.50%, 1/01/35 5.50%, 10/01/35 5.50%, 6/01/36 5.50%, 11/01/36 5.63%, 7/15/37 6.00%, 10/01/33 6.00%, 11/01/34 6.00%, 10/01/35 6.00%, 6/01/36 7.00%, 7/01/15 7.00%, 11/01/19 7.00%, 11/01/19 8.50%, 9/01/26 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.3% . 1.63%, 1/20/34+ 5.50%, 10/20/38 6.50%, 11/20/38 6.75%, 4/15/16 7.00%, 12/20/30 7.00%, 10/20/31 7.00%, 3/20/32 SMALL BUSINESS ADMINISTRATION — 0.1% 0.60%, 2/25/32+ 1.00%, 9/25/18+ U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT — 0.4% 1.80%, 8/01/14 TOTAL U.S. GOVERNMENT AGENCIES INVESTMENT COMPANY—1.1% MUTUAL FUND—1.1% Pax World High Yield Bond Fund, Individual Investor Class SHORT TERM INVESTMENT—3.0% INVESTMENT COMPANY—3.0% JPMorgan U.S. Government Money Market Fund, Premier Shares TOTAL INVESTMENTS (Cost* $320,641,275)—98.2% $ 341,589,981 Other assets in excess of liabilities — 1.8% 6,371,934 NET ASSETS—100% $ 347,961,915 See accompanying notes to portfolio of investments. Schedule of portfolio investments, continued Praxis Intermediate Income Fund September 30, 2012 (Unaudited) (a) 144a security is restricted as to resale to institutional investors. These securities were deemed liquid under guidelines established by the Board of Trustees. At September 30, 2012, these securities were valued at $37,038,958 or 10.7% of net assets. (b)Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 1.00% 12/2009 Everence Community Investment, Inc. 1.50% 12/2009 Everence Community Investment, Inc. 1.50% 12/2009 At September 30, 2012, these securities had an aggregate market value of $3,683,752, representing 1.0% of net assets. + Variable rate security. Rates presented are the rates in effect at September 30, 2012. * Represents cost for financial reporting purposes. CIFG — CDC IXIS Financial Guaranty FDIC — Federal Deposit Insurance Corporation REMICS— Real Estate Mortgage Investment Conduits Rev. — Revenue XLCA — XL Capital Assurance, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Core Stock Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—95.8% AUTOMOBILES—0.6% Harley-Davidson, Inc BEVERAGES—1.5% Coca-Cola Co CAPITAL MARKETS—8.7% Ameriprise Financial, Inc. . Bank of New York Mellon Corp. Charles Schwab Corp. Goldman Sachs Group, Inc Julius Baer Group Ltd.(Switzerland)(a) CHEMICALS—3.7% Air Products & Chemicals, Inc Ecolab, Inc. Potash Corp of Saskatchewan, Inc.(Canada) Praxair, Inc COMMERCIAL BANKS—6.7% Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—1.5% Iron Mountain, Inc. COMPUTERS & PERIPHERALS—0.4% Hewlett-Packard Co CONSTRUCTION MATERIALS—0.3% Martin Marietta Materials, Inc CONSUMER FINANCE—6.4% American Express Co. CONTAINERS & PACKAGING—0.1% Sealed Air Corp. DIVERSIFIED FINANCIAL SERVICES—1.1% CME Group, Inc. JPMorgan Chase & Co 22,150 ELECTRICAL EQUIPMENT—0.5% Emerson Electric Co. ENERGY EQUIPMENT & SERVICES—0.6% Transocean Ltd.(Switzerland) FOOD & STAPLES RETAILING—12.8% Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Walgreen Co. FOOD PRODUCTS—0.3% Unilever NV - NY Registry Shares(Netherlands) HEALTH CARE PROVIDERS & SERVICES—2.9% Express Scripts Holding Co.(a) HOUSEHOLD DURABLES—0.2% Hunter Douglas NV(Netherlands) INSURANCE—13.3% ACE Ltd.(Switzerland) Alleghany Corp.(a) Aon plc(United Kingdom) Berkshire Hathaway, Inc., Class A(a) 29 Everest Re Group Ltd.(Bermuda) Fairfax Financial Holdings Ltd.(Canada) Loews Corp. Markel Corp.(a) Progressive Corp. INTERNET & CATALOG RETAIL—1.6% Expedia, Inc. Groupon, Inc.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Core Stock Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—95.8%, continued INTERNET & CATALOG RETAIL—1.6%, continued Liberty Interactive Corp., Series A(a) Liberty Ventures, Series A(a) NetFlix, Inc.(a) INTERNET SOFTWARE & SERVICES—4.8% Google, Inc., Class A(a) IT SERVICES—0.8% Visa, Inc., Class A LIFE SCIENCES TOOLS & SERVICES—0.4% Agilent Technologies, Inc. . MACHINERY—0.8% PACCAR, Inc. MARINE—1.3% China Shipping Development Co. Ltd., Class H(China) Kuehne + Nagel International AG(Switzerland) MEDIA—3.2% Grupo Televisa SAB, ADR(Mexico) Walt Disney Co. METALS & MINING—1.3% BHP Billiton plc(United Kingdom) Rio Tinto plc(United Kingdom) OIL, GAS & CONSUMABLE FUELS—6.8% Canadian Natural Resources Ltd.(Canada) . Devon Energy Corp. EOG Resources, Inc OGX Petroleo e Gas Participacoes SA(Brazil)(a) 13,500 PERSONAL PRODUCTS—0.2% Natura Cosmeticos SA(Brazil) REAL ESTATE MANAGEMENT & DEVELOPMENT— 2.6% Brookfield Asset Management, Inc., Class A(Canada) Hang Lung Group Ltd.(Hong Kong) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.8% Intel Corp. Texas Instruments, Inc. SOFTWARE—2.7% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—4.0% Bed Bath & Beyond, Inc.(a) CarMax, Inc.(a) Tiffany & Co. TRANSPORTATION INFRASTRUCTURE—1.6% China Merchants Holdings International Co. Ltd.(Hong Kong) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Core Stock Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—95.8%, continued WIRELESS TELECOMMUNICATION SERVICES—0.3% America Movil SAB de CV, Series L, ADR(Mexico) $ 285,182 TOTAL COMMON STOCKS RIGHT—0.0** Liberty Ventures, expiring 10/9/12 (a) PRINCIPAL AMOUNT/ FAIR SHARES VALUE COMMERCIAL PAPER—4.0% Societe Generale North America, Inc., 0.00%, 10/01/12 PRINCIPAL AMOUNT/ FAIR SHARES VALUE CORPORATE NOTES—1.1% DEVELOPMENT AUTHORITIES—1.1% Everence Community Investment, Inc., 1.00%, 12/15/12+(b) Everence Community Investment, Inc., 1.50%, 12/15/13+(b) Everence Community Investment, Inc., 1.50%, 12/15/14+(b) TOTAL CORPORATE NOTES TOTAL INVESTMENTS (Cost* $92,548,622)—100.9% $ 114,780,749 Liabilities in excess of other assets — (0.9)% NET ASSETS—100% $ 113,767,437 + Variable rate security. Rates presented are the rates in effect at September 30, 2012. (a) Non-income producing securities. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Core Stock Fund September 30, 2012 (Unaudited) (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 1.00% 12/2009 Everence Community Investment, Inc. 1.50% 12/2009 Everence Community Investment, Inc. 1.50% 12/2009 At September 30, 2012, these securities had an aggregate market value of $1,187,664, representing 1.1% of net assets. * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.1%. ADR — American Depositary Receipt plc — Public Liability Company See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5% AUSTRALIA—6.3% BANKS—0.1% Commonwealth Bank of Australia BIOTECHNOLOGY—0.1% CSL Ltd. CSL Ltd.- ADR CAPITAL MARKETS—0.1% Macquarie Group Ltd. Macquarie Group Ltd.- ADR CHEMICALS—0.4% Orica Ltd. COMMERCIAL BANKS—1.8% Australia & New Zealand Banking Group Ltd.- ADR National Australia Bank Ltd.- ADR Westpac Banking Corp.- ADR CONTAINERS & PACKAGING—0.1% Amcor Ltd. Amcor Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Telstra Corp. Ltd.- ADR FOOD & STAPLES RETAILING—0.5% Woolworths Ltd. INSURANCE—0.3% Suncorp Group Ltd. METALS & MINING—1.9% Alumina Ltd.- ADR BHP Billiton Ltd.- ADR Newcrest Mining Ltd.- ADR OIL, GAS & CONSUMABLE FUELS—0.6% Origin Energy Ltd Woodside Petroleum Ltd. . Woodside Petroleum Ltd.- ADR REAL ESTATE INVESTMENT TRUSTS (REITS)—0.2% Westfield Group REIT AUSTRIA—0.1% COMMERCIAL BANKS—0.1% Erste Group Bank AG (a) . Erste Group Bank AG- ADR (a) BELGIUM—0.1% FOOD & STAPLES RETAILING—0.1% Delhaize Group SA- ADR BRAZIL—3.2% BANKS—0.3% Banco Bradesco SA- ADR CHEMICALS—0.1% Braskem SA- ADR COMMERCIAL BANKS—0.3% Banco do Brasil SA- ADR Itau Unibanco Holding SA- ADR ELECTRIC UTILITIES—0.3% Cia Energetica de Minas Gerais- ADR Cia Paranaense de Energia- ADR CPFL Energia SA- ADR . FOOD & STAPLES RETAILING—0.2% Cia Brasileira de Distribuicao Grupo Pao de Acucar- ADR FOOD PRODUCTS—0.2% BRF - Brasil Foods SA- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued BRAZIL—3.2%, continued METALS & MINING—0.8% Cia Siderurgica Nacional SA- ADR Gerdau SA- ADR Vale SA- ADR OIL, GAS & CONSUMABLE FUELS—0.7% OGX Petroleo e Gas Participacoes SA- ADR (a) Petroleo Brasileiro SA- ADR Ultrapar Participacoes SA- ADR WATER UTILITIES—0.3% Cia de Saneamento Basico do Estado de Sao Paulo- ADR CANADA—8.0% AUTO COMPONENTS—0.2% Magna International, Inc CHEMICALS—0.7% Agrium, Inc. Methanex Corp. Potash Corp of Saskatchewan, Inc. COMMERCIAL BANKS—1.9% Bank of Montreal Bank of Nova Scotia Canadian Imperial Bank of Commerce Royal Bank of Canada Toronto-Dominion Bank COMMERCIAL SERVICES & SUPPLIES—0.0%** Progressive Waste Solutions Ltd. HOTELS, RESTAURANTS & LEISURE—0.2% Tim Hortons, Inc INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.0%** TransAlta Corp. INSURANCE—0.3% Manulife Financial Corp. . Sun Life Financial, Inc. MATERIALS—0.1% Agnico-Eagle Mines Ltd MEDIA—0.2% Shaw Communications, Inc., Class B METALS & MINING—0.7% Barrick Gold Corp Eldorado Gold Corp. Kinross Gold Corp. Taseko Mines Ltd. (a) Teck Resources Ltd., Class B Thompson Creek Metals Co., Inc. (a) OIL, GAS & CONSUMABLE FUELS—2.3% Advantage Oil & Gas Ltd. (a) Canadian Natural Resources Ltd. Cenovus Energy, Inc. Enbridge, Inc. Encana Corp. Nexen, Inc. Penn West Petroleum Ltd. Suncor Energy, Inc. Talisman Energy, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—0.6% Brookfield Asset Management, Inc., Class A Brookfield Office Properties, Inc. ROAD & RAIL—0.8% Canadian National Railway Co. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued CANADA—8.0%, continued ROAD & RAIL—0.8%, continued Canadian Pacific Railway Ltd. CHILE—0.8% AIRLINES—0.2% Latam Airlines Group SA- ADR BEVERAGES—0.2% Embotelladora Andina SA, Class B- ADR CHEMICALS—0.4% Sociedad Quimica y Minera de Chile SA- ADR COMMERCIAL BANKS—0.0%** Corpbanca- ADR CHINA—2.4% AIRLINES—0.2% China Eastern Airlines Corp. Ltd.- ADR (a) China Southern Airlines Co. Ltd.- ADR CHEMICALS—0.1% Sinopec Shanghai Petrochemical Co. Ltd.- ADR COMMERCIAL BANKS—0.3% China Construction Bank Corp.- ADR COMPUTERS & PERIPHERALS—0.0%** Lenovo Group Ltd.- ADR . DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% China Telecom Corp. Ltd.- ADR INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% Huaneng Power International, Inc.- ADR INSURANCE—0.6% China Life Insurance Co. Ltd.- ADR INTERNET SOFTWARE & SERVICES—0.6% Tencent Holdings Ltd.- ADR MULTI-LINE INSURANCE—0.0%** Ping An Insurance Group Co. of China Ltd.- ADR ROAD & RAIL—0.1% Guangshen Railway Co. Ltd.- ADR COLOMBIA—0.8% COMMERCIAL BANKS—0.4% BanColombia SA- ADR OIL, GAS & CONSUMABLE FUELS—0.4% Ecopetrol SA- ADR DENMARK—0.8% COMMERCIAL BANKS—0.1% Danske Bank A/S (a) Danske Bank A/S- ADR (a) PHARMACEUTICALS—0.7% Novo Nordisk A/S- ADR . FINLAND—0.1% COMMUNICATIONS EQUIPMENT—0.0%** Nokia OYJ- ADR PAPER & FOREST PRODUCTS—0.1% Stora Enso OYJ- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued FRANCE—5.5% AUTO COMPONENTS—0.5% Cie Generale des Etablissements Michelin- ADR Cie Generale des Etablissements Michelin, Class B Valeo SA- ADR CAPITAL GOODS—0.3% Cie de Saint-Gobain COMMERCIAL BANKS—0.6% BNP Paribas SA- ADR Credit Agricole SA (a) Credit Agricole SA- ADR (a) Societe Generale SA- ADR (a) CONSTRUCTION & ENGINEERING—0.1% Bouygues SA Vinci SA- ADR CONSTRUCTION MATERIALS—0.1% Lafarge SA Lafarge SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% France Telecom SA- ADR . Vivendi SA ENERGY EQUIPMENT & SERVICES—0.8% Cie Generale de Geophysique - Veritas- ADR (a) Technip SA- ADR FOOD & STAPLES RETAILING—0.2% Carrefour SA Carrefour SA- ADR FOOD PRODUCTS—0.7% Danone SA- ADR HEALTH CARE EQUIPMENT & SUPPLIES—0.3% Cie Generale d'Optique Essilor International SA INSURANCE—0.3% AXA SA- ADR MEDIA—0.2% Publicis Groupe SA- ADR MULTI-UTILITIES—0.3% GDF Suez- ADR Veolia Environnement SA- ADR PERSONAL PRODUCTS—0.5% L'Oreal SA L'Oreal SA- ADR SOFTWARE—0.3% Dassault Systemes SA- ADR GERMANY—6.2% AIR FREIGHT & LOGISTICS—0.1% Deutsche Post AG AIRLINES—0.1% Deutsche Lufthansa AG- ADR AUTOMOBILES—0.5% Bayerische Motoren Werke AG- ADR CAPITAL MARKETS—0.3% Deutsche Bank AG CHEMICALS—0.9% BASF SE- ADR DIVERSIFIED FINANCIALS—0.2% Deutsche Boerse AG Deutsche Boerse AG- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued GERMANY—6.2%, continued DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% Deutsche Telekom AG- ADR HEALTH CARE PROVIDERS & SERVICES—0.5% Fresenius Medical Care AG & Co. KGaA- ADR . INSURANCE—0.9% Allianz SE- ADR Muenchener Rueckversicherungs AG- ADR Muenchener Rueckversicherungs Gesellschaft AG MULTI-UTILITIES—0.2% RWE AG- ADR PHARMACEUTICALS—0.6% Bayer AG- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.1% Infineon Technologies AG- ADR SOFTWARE—0.7% SAP AG- ADR TEXTILES, APPAREL & LUXURY GOODS—0.6% Adidas AG Adidas AG- ADR Puma SE TRUCKING—0.2% Deutsche Post AG- ADR GREECE—0.1% BEVERAGES—0.1% Coca Cola Hellenic Bottling Co. SA- ADR (a) HONG KONG—3.6% COMMERCIAL BANKS—0.3% BOC Hong Kong Holdings Ltd. BOC Hong Kong Holdings Ltd.- ADR Hang Seng Bank Ltd. DISTRIBUTORS—0.0%** Li & Fung Ltd. Li & Fung Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% China Unicom Hong Kong Ltd.- ADR INDUSTRIAL CONGLOMERATES—0.2% Jardine Matheson Holdings Ltd. Jardine Matheson Holdings Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT—1.7% Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. . Sun Hung Kai Properties Ltd. Sun Hung Kai Properties Ltd.- ADR Swire Pacific Ltd., Series A Swire Pacific Ltd., Series A- ADR Swire Properties Ltd. Wharf Holdings Ltd. SPECIALTY RETAIL—0.0%** Esprit Holdings Ltd. Esprit Holdings Ltd.- ADR TELECOMMUNICATION SERVICES—1.1% China Mobile Ltd.- ADR . See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued HUNGARY—0.1% DIVERSIFIED TELECOMMUNICATION SERVICES— 0.1% Magyar Telekom Telecommunications plc- ADR OIL, GAS & CONSUMABLE FUELS—0.0%** MOL Hungarian Oil and Gas plc- ADR INDIA—1.8% BANKS—0.3% ICICI Bank Ltd.- ADR COMMERCIAL BANKS—0.5% HDFC Bank Ltd.- ADR IT SERVICES—0.6% Infosys Ltd.- ADR Wipro Ltd.- ADR METALS & MINING—0.2% Sterlite Industries India Ltd.- ADR PHARMACEUTICALS—0.2% Dr. Reddy's Laboratories Ltd.- ADR INDONESIA—0.8% COMMERCIAL BANKS—0.3% PT Bank Mandiri- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.4% Telekomunikasi Indonesia Persero Tbk PT- ADR MACHINERY—0.1% United Tractors Tbk PT- ADR IRELAND—1.5% COMMERCIAL SERVICES & SUPPLIES—0.5% Experian plc Experian plc- ADR CONSTRUCTION MATERIALS—0.2% CRH plc- ADR MEDIA—0.4% WPP plc- ADR PHARMACEUTICALS—0.4% Elan Corp. plc- ADR (a) Shire plc- ADR ISRAEL—0.5% PHARMACEUTICALS—0.4% Teva Pharmaceutical Industries Ltd.- ADR SOFTWARE—0.1% Check Point Software Technologies Ltd. (a) WIRELESS TELECOMMUNICATION SERVICES—0.0%** Partner Communications Co. Ltd.- ADR ITALY—1.3% BANKS—0.1% UniCredit SpA (a) COMMERCIAL BANKS—0.1% Intesa Sanpaolo SpA Intesa Sanpaolo SpA- ADR ELECTRIC UTILITIES—0.0%** Enel SpA INSURANCE—0.1% Assicurazioni Generali SpA See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued ITALY—1.3%, continued OIL, GAS & CONSUMABLE FUELS—0.6% ENI SpA- ADR TEXTILES, APPAREL & LUXURY GOODS—0.2% Luxottica Group SpA- ADR TRANSPORTATION INFRASTRUCTURE—0.2% Atlantia SpA JAPAN—13.4% AUTO COMPONENTS—0.4% Bridgestone Corp. Bridgestone Corp.- ADR Denso Corp. Denso Corp.- ADR AUTOMOBILES—2.2% Honda Motor Co. Ltd.- ADR Nissan Motor Co. Ltd.- ADR Toyota Motor Corp.- ADR BUILDING PRODUCTS—0.1% Asahi Glass Co. Ltd. Asahi Glass Co. Ltd.- ADR CAPITAL GOODS—0.2% Makita Corp. Makita Corp.- ADR CAPITAL MARKETS—0.4% Daiwa Securities Group, Inc. Daiwa Securities Group, Inc.- ADR Nomura Holdings, Inc.- ADR CHEMICALS—0.3% Nitto Denko Corp. Nitto Denko Corp.- ADR Shin-Etsu Chemical Co. Ltd. Sumitomo Chemical Co. Ltd. Toray Industries, Inc. COMMERCIAL BANKS—1.7% Mitsubishi UFJ Financial Group, Inc.- ADR Mizuho Financial Group, Inc.- ADR Sumitomo Mitsui Financial Group, Inc.- ADR Sumitomo Mitsui Trust Holdings, Inc. Sumitomo Mitsui Trust Holdings, Inc.- ADR COMMERCIAL SERVICES & SUPPLIES—0.3% Dai Nippon Printing Co. Ltd. Dai Nippon Printing Co. Ltd.- ADR 37 COMPUTERS & PERIPHERALS—0.0%** Fujitsu Ltd. Fujitsu Ltd.- ADR Seiko Epson Corp. Seiko Epson Corp.- ADR . CONSTRUCTION & ENGINEERING—0.4% JGC Corp. Obayashi Corp. DIVERSIFIED FINANCIAL SERVICES—0.2% ORIX Corp. ORIX Corp.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Nippon Telegraph & Telephone Corp.- ADR ELECTRIC UTILITIES—0.1% Chubu Electric Power Co., Inc. Tohoku Electric Power Co., Inc. ELECTRICAL EQUIPMENT—0.2% Nidec Corp.- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued JAPAN—13.4%, continued ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% FUJIFILM Holdings Corp.- ADR Hoya Corp. Hoya Corp.- ADR Kyocera Corp. Kyocera Corp.- ADR Murata Manufacturing Co. Ltd. HEALTH CARE EQUIPMENT & SUPPLIES—0.1% Terumo Corp. HOUSEHOLD DURABLES—0.6% Panasonic Corp.- ADR Sekisui House Ltd Sekisui House Ltd.- ADR . Sharp Corp. Sharp Corp.- ADR Sony Corp.- ADR INSURANCE—0.3% MS&AD Insurance Group Holdings- ADR Tokio Marine Holdings, Inc.- ADR INTEGRATED TELECOMMUNICATION SERVICES—0.2% KDDI Corp.- ADR MACHINERY—1.0% FANUC Corp. FANUC Corp.- ADR Kubota Corp.- ADR SMC Corp. MARINE—0.0%** Nippon Yusen KK- ADR METALS & MINING—0.3% Nippon Steel Corp. Sumitomo Metal Mining Co. Ltd. OFFICE ELECTRONICS—0.2% Canon, Inc.- ADR PERSONAL PRODUCTS—0.6% Kao Corp.- ADR Shiseido Co. Ltd.- ADR PHARMACEUTICALS—0.6% Astellas Pharma, Inc. Astellas Pharma, Inc.- ADR Daiichi Sankyo Co. Ltd. Takeda Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT—0.7% Daiwa House Industry Co. Ltd.- ADR Mitsubishi Estate Co. Ltd. Mitsubishi Estate Co. Ltd.- ADR Mitsui Fudosan Co. Ltd. Sumitomo Realty & Development Co. Ltd. ROAD & RAIL—0.6% Central Japan Railway Co. East Japan Railway Co. East Japan Railway Co.- ADR Keikyu Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.1% Advantest Corp.- ADR Rohm Co. Ltd. Rohm Co. Ltd.- ADR SOFTWARE—0.1% Nintendo Co. Ltd.- ADR TECHNOLOGY HARDWARE & EQUIPMENT—0.0%** TDK Corp. TDK Corp.- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued JAPAN—13.4%, continued TEXTILES, APPAREL & LUXURY GOODS—0.2% Wacoal Holdings Corp.- ADR TRADING COMPANIES & DISTRIBUTORS—0.3% Mitsui & Co. Ltd.- ADR WIRELESS TELECOMMUNICATION SERVICES—0.4% NTT DoCoMo, Inc.- ADR . Softbank Corp. JERSEY—0.4% METALS & MINING—0.4% Randgold Resources Ltd.- ADR MEXICO—1.5% BEVERAGES—0.3% Coca-Cola Femsa SAB de CV- ADR CONSTRUCTION & ENGINEERING—0.1% Empresas ICA SAB de CV- ADR (a) CONSTRUCTION MATERIALS—0.2% Cemex SAB de CV- ADR (a) FOOD & STAPLES RETAILING—0.3% Wal-Mart de Mexico SAB de CV- ADR MEDIA—0.2% Grupo Televisa SAB- ADR TRANSPORTATION INFRASTRUCTURE—0.2% Grupo Aeroportuario del Pacifico SAB de CV- ADR WIRELESS TELECOMMUNICATION SERVICES—0.2% America Movil SAB de CV, Series L- ADR NETHERLANDS—4.7% AIR FREIGHT & LOGISTICS—0.0%** PostNL NV PostNL NV- ADR (a) TNT Express NV TNT Express NV- ADR CHEMICALS—0.2% Akzo Nobel NV- ADR COMPUTERS & PERIPHERALS—0.1% Gemalto NV DIVERSIFIED FINANCIAL SERVICES—0.3% ING Groep NV- ADR (a) . FOOD & STAPLES RETAILING—0.3% Koninklijke Ahold NV- ADR FOOD PRODUCTS—0.8% Unilever NV - NY Registry Shares INDUSTRIAL CONGLOMERATES—0.6% Koninklijke Philips Electronics NV INSURANCE—0.1% Aegon NV LIFE SCIENCES TOOLS & SERVICES—0.2% QIAGEN NV (a) MEDIA—0.1% Wolters Kluwer NV Wolters Kluwer NV- ADR OIL, GAS & CONSUMABLE FUELS—1.8% Royal Dutch Shell plc, Class A- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.2% ASML Holding NV - NY Registry Shares See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued NORWAY—1.1% CHEMICALS—0.3% Yara International ASA- ADR METALS & MINING—0.1% Norsk Hydro ASA Norsk Hydro ASA- ADR . OIL, GAS & CONSUMABLE FUELS—0.7% Statoil ASA- ADR PERU—0.2% METALS & MINING—0.2% Cia de Minas Buenaventura SA- ADR . PORTUGAL—0.1% DIVERSIFIED TELECOMMUNICATION SERVICES— 0.1% Portugal Telecom SGPS SA- ADR ELECTRIC UTILITIES—0.0%** EDP - Energias de Portugal SA RUSSIA—0.9% MEDIA—0.2% CTC Media, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.7% Mobile Telesystems OJSC- ADR SINGAPORE—2.2% BANKS—0.1% DBS Group Holdings Ltd. . COMMERCIAL BANKS—1.3% DBS Group Holdings Ltd.- ADR United Overseas Bank Ltd. United Overseas Bank Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Singapore Telecommunications Ltd. Singapore Telecommunications Ltd.- ADR INDUSTRIAL CONGLOMERATES—0.6% Keppel Corp. Ltd.- ADR . SOUTH AFRICA—1.9% COMMERCIAL BANKS—0.1% Standard Bank Group Ltd.- ADR (a) METALS & MINING—0.9% AngloGold Ashanti Ltd.- ADR Gold Fields Ltd.- ADR Harmony Gold Mining Co. Ltd.- ADR Impala Platinum Holdings Ltd.- ADR OIL, GAS & CONSUMABLE FUELS—0.6% Sasol Ltd.- ADR WIRELESS TELECOMMUNICATION SERVICES—0.3% MTN Group Ltd.- ADR SOUTH KOREA—2.7% COMMERCIAL BANKS—1.5% KB Financial Group, Inc.- ADR Shinhan Financial Group Co. Ltd.- ADR Woori Finance Holdings Co. Ltd.- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued SOUTH KOREA—2.7%, continued DIVERSIFIED TELECOMMUNICATION SERVICES—0.4% KT Corp.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.3% LG Display Co. Ltd.- ADR (a) WIRELESS TELECOMMUNICATION SERVICES—0.5% SK Telecom Co. Ltd.- ADR SPAIN—1.9% COMMERCIAL BANKS—0.8% Banco Bilbao Vizcaya Argentaria SA- ADR Banco Santander SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% Telefonica SA- ADR ELECTRIC UTILITIES—0.1% Iberdrola SA- ADR METALS & MINING—0.1% Acerinox SA OIL, GAS & CONSUMABLE FUELS—0.3% Repsol YPF SA- ADR RETAILING—0.3% Inditex SA SWEDEN—1.6% COMMUNICATIONS EQUIPMENT—0.3% Telefonaktiebolaget LM Ericsson- ADR HOUSEHOLD PRODUCTS—0.1% Svenska Cellulosa AB, Class B MACHINERY—0.8% Atlas Copco AB- ADR 18,292 $ Atlas Copco AB, Class A . Sandvik AB Sandvik AB- ADR RETAILING—0.1% Hennes & Mauritz AB (H&M), Class B SPECIALTY RETAIL—0.3% Hennes & Mauritz AB- ADR SWITZERLAND—6.6% CAPITAL MARKETS—1.0% Credit Suisse Group AG- ADR Julius Baer Group Ltd. (a). UBS AG (a) CHEMICALS—0.9% Syngenta AG- ADR COMPUTERS & PERIPHERALS—0.1% Logitech International SA (a) DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Swisscom AG- ADR ELECTRICAL EQUIPMENT—0.8% ABB Ltd.- ADR (a) INSURANCE—0.8% Swiss Re AG (a) Zurich Insurance Group AG- ADR (a) METALS & MINING—0.3% Xstrata plc- ADR PHARMACEUTICALS—2.3% Novartis AG- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued SWITZERLAND—6.6%, continued PHARMACEUTICALS—2.3%, continued Roche Holding AG- ADR . PROFESSIONAL SERVICES—0.0%** Adecco SA (a) TRADING COMPANIES & DISTRIBUTORS—0.2% Wolseley plc Wolseley plc- ADR TAIWAN—2.5% DIVERSIFIED TELECOMMUNICATION SERVICES—0.4% Chunghwa Telecom Co. Ltd.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.2% AU Optronics Corp.- ADR (a) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.9% Advanced Semiconductor Engineering, Inc.- ADR . Siliconware Precision Industries Co.- ADR Taiwan Semiconductor Manufacturing Co. Ltd.- ADR United Microelectronics Corp.- ADR TURKEY—0.2% COMMERCIAL BANKS—0.2% Turkiye Garanti Bankasi AS- ADR UNITED KINGDOM—12.2% CAPITAL MARKETS—0.0%** Man Group plc Man Group plc- ADR COMMERCIAL BANKS—1.8% Barclays plc- ADR HSBC Holdings plc- ADR 35,841 $ Lloyds Banking Group plc- ADR (a) DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% BT Group plc- ADR ELECTRIC UTILITIES—0.3% SSE plc- ADR ENERGY EQUIPMENT & SERVICES—0.1% Subsea 7 SA- ADR FOOD & STAPLES RETAILING—0.3% J Sainsbury plc J Sainsbury plc- ADR WM Morrison Supermarkets plc HEALTH CARE EQUIPMENT & SUPPLIES—0.3% Smith & Nephew plc- ADR HOTELS, RESTAURANTS & LEISURE—0.7% Carnival plc- ADR Compass Group plc- ADR InterContinental Hotels Group plc- ADR HOUSEHOLD PRODUCTS—0.4% Reckitt Benckiser Group plc Reckitt Benckiser Group plc- ADR INSURANCE—0.5% Aviva plc Prudential plc- ADR MATERIALS—0.1% Antofagasta plc MEDIA—0.8% British Sky Broadcasting Group plc See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued UNITED KINGDOM— 12.2%, continued MEDIA—0.8%, continued British Sky Broadcasting Group plc- ADR 5,373 $ 256,829 Pearson plc- ADR Reed Elsevier plc- ADR METALS & MINING—1.0% Antofagasta plc- ADR Rio Tinto plc- ADR MULTILINE RETAIL—0.1% Marks & Spencer Group plc- ADR MULTI-UTILITIES—1.0% Centrica plc Centrica plc- ADR National Grid plc- ADR United Utilities Group plc . United Utilities Group plc- ADR OIL, GAS & CONSUMABLE FUELS—1.9% BG Group plc- ADR BP plc- ADR Tullow Oil plc Tullow Oil plc- ADR PHARMACEUTICALS—1.4% AstraZeneca plc- ADR GlaxoSmithKline plc- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.2% ARM Holdings plc- ADR . SOFTWARE—0.1% Sage Group plc Sage Group plc- ADR SPECIALTY RETAIL—0.2% Kingfisher plc- ADR WIRELESS TELECOMMUNICATION SERVICES—0.7% Vodafone Group plc- ADR 877,048 UNITED STATES—0.4% HEALTH CARE—0.2% Catamaran Corp. (a) MEDIA—0.1% Thomson Reuters Corp. METALS & MINING—0.1% Sims Metal Management Ltd.- ADR TOTAL COMMON STOCKS CORPORATE BONDS—1.0% DEVELOPMENT AUTHORITIES—1.0% Everence Community Investment, Inc., 1.00%, 12/15/12+(b) Everence Community Investment, Inc., 1.50%, 12/15/13+(b) Everence Community Investment, Inc., 1.50%, 12/15/14+(b) TOTAL CORPORATE BONDS SHORT TERM INVESTMENT—1.3% INVESTMENT COMPANY—1.3% JPMorgan U.S. Government Money Market Fund, Premier Shares TOTAL INVESTMENTS (Cost* $131,000,673)—100.8% $ 127,220,272 Liabilities in excess of other assets — (0.8)% NET ASSETS—100% $ 126,258,415 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund September 30, 2012 (Unaudited) + Variable rate security. Rates presented are the rates in effect at September 30, 2012. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been fair valued by management and have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 1.00% 3/2012 Everence Community Investment, Inc. 1.50% 3/2012 Everence Community Investment, Inc. 1.50% 3/2012 At September 30, 2012, these securities had an aggregate market value of $1,208,599, representing 1.0% of net assets. * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.1%. ADR — American Depositary Receipt plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Value Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.7% AIR FREIGHT & LOGISTICS—0.7% FedEx Corp. $ 320,287 United Parcel Service, Inc., Class B AIRLINES—0.1% Southwest Airlines Co. AUTO COMPONENTS—0.5% Johnson Controls, Inc. AUTOMOBILES—0.8% Ford Motor Co. Harley-Davidson, Inc BEVERAGES—0.7% Coca-Cola Co Coca-Cola Enterprises, Inc. PepsiCo, Inc. BIOTECHNOLOGY—0.2% Amgen, Inc. BUILDING PRODUCTS—0.1% Masco Corp. CAPITAL MARKETS—3.7% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Charles Schwab Corp. Goldman Sachs Group, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. CHEMICALS—1.3% Air Products & Chemicals, Inc Ashland, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. Praxair, Inc. COMMERCIAL BANKS—6.8% BB&T Corp. Comerica, Inc. Fifth Third Bancorp Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc Regions Financial Corp. SunTrust Banks, Inc U.S. Bancorp Wells Fargo & Co. Zions Bancorp COMMERCIAL SERVICES & SUPPLIES—1.3% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Tyco International Ltd. Waste Management, Inc COMMUNICATIONS EQUIPMENT—2.3% Cisco Systems, Inc. Motorola Solutions, Inc. COMPUTERS & PERIPHERALS—1.5% Dell, Inc. EMC Corp.(a) Hewlett-Packard Co. Western Digital Corp. CONSTRUCTION MATERIALS—0.1% Vulcan Materials Co. CONSUMER FINANCE—1.9% American Express Co Capital One Financial Corp. Discover Financial Services See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.7%, continued CONSUMER FINANCE—1.9%, continued SLM Corp. CONTAINERS & PACKAGING—0.3% Ball Corp. Owens-Illinois, Inc.(a) DIVERSIFIED CONSUMER SERVICES—0.2% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES—6.6% Bank of America Corp Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES—5.9% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc Windstream Corp ELECTRIC UTILITIES—3.6% Duke Energy Corp. Edison International FirstEnergy Corp. NextEra Energy, Inc. Pepco Holdings, Inc PPL Corp. Southern Co. ELECTRICAL EQUIPMENT—0.6% Cooper Industries plc Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.0% Corning, Inc. Flextronics International Ltd.(a) Jabil Circuit, Inc. TE Connectivity Ltd ENERGY EQUIPMENT & SERVICES—1.1% Diamond Offshore Drilling, Inc. Nabors Industries Ltd.(a) National Oilwell Varco, Inc. Noble Corp.(a) Rowan Cos. plc, Class A(a) FOOD & STAPLES RETAILING—3.4% CVS Caremark Corp. Kroger Co Safeway, Inc Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.7% Campbell Soup Co. ConAgra Foods, Inc. H.J. Heinz Co. Kellogg Co. Kraft Foods, Inc., Class A GAS UTILITIES—0.6% AGL Resources, Inc. National Fuel Gas Co. ONEOK, Inc HEALTH CARE EQUIPMENT & SUPPLIES—0.4% CareFusion Corp.(a) Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.1% Aetna, Inc. Cigna Corp. Coventry Health Care, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.7%, continued HEALTH CARE PROVIDERS & SERVICES—1.1%, continued Humana, Inc $ 90,353 McKesson Corp. WellPoint, Inc. HOTELS, RESTAURANTS & LEISURE—1.1% Carnival Corp Marriott International, Inc., Class A Starwood Hotels & Resorts Worldwide, Inc Wyndham Worldwide Corp . HOUSEHOLD DURABLES—0.4% D.R. Horton, Inc. Newell Rubbermaid, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS—1.5% Procter & Gamble Co. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% AES Corp.(a) NRG Energy, Inc. INDUSTRIAL CONGLOMERATES—0.7% 3M Co. INSURANCE—8.1% ACE Ltd Allstate Corp. American International Group, Inc.(a) Aon plc Assurant, Inc. Berkshire Hathaway, Inc., Class B(a) Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc., Class A(a) Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. INTERNET SOFTWARE & SERVICES—0.7% eBay, Inc.(a) Yahoo!, Inc.(a) IT SERVICES—1.1% Accenture plc, Class A Fidelity National Information Services, Inc. International Business Machines Corp. Paychex, Inc. Western Union Co. LIFE SCIENCES TOOLS & SERVICES—0.3% Thermo Fisher Scientific, Inc. MACHINERY—2.0% Deere & Co. Dover Corp Illinois Tool Works, Inc. Ingersoll-Rand plc PACCAR, Inc Parker Hannifin Corp. Stanley Black & Decker, Inc. . Xylem, Inc. MEDIA—6.1% CBS Corp., Class B Comcast Corp., Class A Gannett Co., Inc. Interpublic Group of Cos., Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.7%, continued MEDIA—6.1%, continued McGraw-Hill Cos., Inc. $ 111,254 Omnicom Group, Inc. Time Warner Cable, Inc. Time Warner, Inc Viacom, Inc., Class B Walt Disney Co. METALS & MINING—0.6% Allegheny Technologies, Inc Nucor Corp. United States Steel Corp. MULTILINE RETAIL—0.7% Macy's, Inc. Target Corp. MULTI-UTILITIES—2.1% CenterPoint Energy, Inc CMS Energy Corp. Consolidated Edison, Inc. DTE Energy Co. MDU Resources Group, Inc. . NiSource, Inc. SCANA Corp Sempra Energy OFFICE ELECTRONICS—0.2% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—8.9% Apache Corp. BP plc, ADR Chesapeake Energy Corp ConocoPhillips Denbury Resources, Inc.(a) Devon Energy Corp. Energen Corp. Hess Corp Kinder Morgan, Inc. Marathon Oil Corp Marathon Petroleum Corp. Murphy Oil Corp. Noble Energy, Inc. Phillips 66 QEP Resources, Inc. Royal Dutch Shell plc, Class A, ADR Spectra Energy Corp. Valero Energy Corp. Williams Cos., Inc. PAPER & FOREST PRODUCTS—0.4% International Paper Co. PERSONAL PRODUCTS—0.1% Avon Products, Inc PHARMACEUTICALS—4.7% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(a) Hospira, Inc.(a) Johnson & Johnson Merck & Co., Inc. REAL ESTATE INVESTMENT TRUSTS (REITS)—1.9% Equity Residential HCP, Inc Host Hotels & Resorts, Inc. Plum Creek Timber Co., Inc. . Prologis, Inc. Simon Property Group, Inc. Vornado Realty Trust Weyerhaeuser Co. REAL ESTATE MANAGEMENT & DEVELOPMENT—0.2% CBRE Group, Inc., Class A(a) ROAD & RAIL—0.9% CSX Corp. Norfolk Southern Corp Ryder System, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.7%, continued SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.3% Advanced Micro Devices, Inc.(a) 12,619 $ 42,526 Analog Devices, Inc Applied Materials, Inc. Intel Corp. Micron Technology, Inc.(a) NVIDIA Corp.(a) SOFTWARE—2.6% Adobe Systems, Inc.(a) Autodesk, Inc.(a) CA, Inc Microsoft Corp Oracle Corp. SPECIALTY RETAIL—1.9% Gap, Inc. Home Depot, Inc. Lowe's Cos., Inc Staples, Inc WATER UTILITIES—0.1% American Water Works Co., Inc WIRELESS TELECOMMUNICATION SERVICES—0.3% Sprint Nextel Corp.(a) TOTAL COMMON STOCKS PREFERRED STOCK—0.0%** SPECIALTY RETAIL—0.0%** Orchard Supply Hardware Stores Corp., Perpetual, Series A - Zero Coupon(a),(b) 39 76 TOTAL PREFERRED STOCKS $ 76 PRINCIPAL AMOUNT/ FAIR SHARES VALUE CORPORATE NOTES—0.9% DEVELOPMENT AUTHORITIES—0.9% Everence Community Investment, Inc., 1.00%, 12/15/12+(c) Everence Community Investment, Inc., 1.50%, 12/15/13+(c) Everence Community Investment, Inc., 1.50%, 12/15/14+(c) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—0.0%** INVESTMENT COMPANY—0.0%** JPMorgan U.S. Government Money Market Fund, Premier Shares TOTAL INVESTMENTS (Cost* $57,243,941)—99.6% $ 63,659,795 Other assets in excess of liabilities — 0.4% NET ASSETS—100% $ 63,919,393 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund September 30, 2012 (Unaudited) + Variable rate security. Rates presented are the rates in effect at September 30, 2012. (a) Non-income producing securities. (b) Is Zero Coupon (c) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 1.00% 12/2009 Everence Community Investment, Inc. 1.50% 12/2009 Everence Community Investment, Inc. 1.50% 12/2009 At September 30, 2012, these securities had an aggregate market value of $561,554, representing 0.9% of net assets. * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.1%. ADR — American Depositary Receipt plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Growth Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1% AIR FREIGHT & LOGISTICS—1.7% C. H. Robinson Worldwide, Inc $ 81,853 Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AUTOMOBILES—0.1% Harley-Davidson, Inc BEVERAGES—4.3% Coca-Cola Co Monster Beverage Corp.(a) PepsiCo, Inc. BIOTECHNOLOGY—3.4% Alexion Pharmaceuticals, Inc.(a) Amgen, Inc. Biogen Idec, Inc.(a) Celgene Corp.(a) Gilead Sciences, Inc.(a) CAPITAL MARKETS—1.2% BlackRock, Inc. Franklin Resources, Inc. Northern Trust Corp. T. Rowe Price Group, Inc. CHEMICALS—3.2% Air Products & Chemicals, Inc CF Industries Holdings, Inc . E.I. du Pont de Nemours & Co. Ecolab, Inc. Mosaic Co. PPG Industries, Inc. Praxair, Inc Sherwin-Williams Co. Sigma-Aldrich Corp COMMERCIAL SERVICES & SUPPLIES—0.2% Stericycle, Inc.(a) 958 86,718 COMMUNICATIONS EQUIPMENT—1.9% F5 Networks, Inc.(a) Juniper Networks, Inc.(a) QUALCOMM, Inc COMPUTERS & PERIPHERALS—9.6% Apple, Inc EMC Corp.(a) NetApp, Inc.(a) SanDisk Corp.(a) CONSUMER FINANCE—0.8% American Express Co DIVERSIFIED FINANCIAL SERVICES—0.2% IntercontinentalExchange, Inc.(a) DIVERSIFIED TELECOMMUNICATION SERVICES— 1.2% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—0.6% NextEra Energy, Inc Southern Co. ELECTRICAL EQUIPMENT—1.2% AMETEK, Inc. Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.2% Amphenol Corp., Class A ENERGY EQUIPMENT & SERVICES—2.3% Cameron International Corp.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1%, continued ENERGY EQUIPMENT & SERVICES—2.3%, continued Diamond Offshore Drilling, Inc $ 232,770 Ensco plc, Class A FMC Technologies, Inc.(a) Helmerich & Payne, Inc. National Oilwell Varco, Inc . Rowan Cos. plc, Class A(a) FOOD & STAPLES RETAILING—2.0% Costco Wholesale Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS—2.1% Campbell Soup Co. General Mills, Inc. H.J. Heinz Co Hershey Co. Kellogg Co Kraft Foods, Inc., Class A Mead Johnson Nutrition Co . GAS UTILITIES—0.5% AGL Resources, Inc ONEOK, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—2.5% Baxter International, Inc. C.R. Bard, Inc. Covidien plc Edwards Lifesciences Corp.(a) Intuitive Surgical, Inc.(a) Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp Varian Medical Systems, Inc.(a) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS & SERVICES—2.6% Aetna, Inc DaVita, Inc.(a) Express Scripts Holding Co.(a) Humana, Inc. Laboratory Corp. of America Holdings(a) Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. HEALTH CARE TECHNOLOGY—0.3% Cerner Corp.(a) HOTELS, RESTAURANTS & LEISURE—3.2% Chipotle Mexican Grill, Inc.(a) Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. HOUSEHOLD PRODUCTS—3.8% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co INDUSTRIAL CONGLOMERATES—0.9% 3M Co INSURANCE—1.1% Aflac, Inc. Aon plc Berkshire Hathaway, Inc., Class B(a) Chubb Corp. Travelers Cos., Inc. INTERNET & CATALOG RETAIL—1.9% Amazon.com, Inc.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1%, continued INTERNET & CATALOG RETAIL—1.9%, continued priceline.com, Inc.(a) $ 281,522 INTERNET SOFTWARE & SERVICES—3.9% Akamai Technologies, Inc.(a) eBay, Inc.(a) Google, Inc., Class A(a) VeriSign, Inc.(a) IT SERVICES—7.5% Accenture plc, Class A Automatic Data Processing, Inc Cognizant Technology Solutions Corp., Class A(a). Fiserv, Inc.(a) International Business Machines Corp. Mastercard, Inc., Class A Paychex, Inc Teradata Corp.(a) Visa, Inc., Class A LIFE SCIENCES TOOLS & SERVICES—0.4% Agilent Technologies, Inc. Life Technologies Corp.(a) Thermo Fisher Scientific, Inc. MACHINERY—1.6% Deere & Co. Illinois Tool Works, Inc Joy Global, Inc Parker Hannifin Corp MEDIA—2.5% Comcast Corp., Class A DIRECTV(a) Discovery Communications, Inc., Class A(a) Liberty Global, Inc., Class A(a) McGraw-Hill Cos., Inc. Omnicom Group, Inc. Time Warner Cable, Inc. Viacom, Inc., Class B Walt Disney Co. METALS & MINING—0.1% Cliffs Natural Resources, Inc MULTILINE RETAIL—0.4% Dollar Tree, Inc.(a) Target Corp. OIL, GAS & CONSUMABLE FUELS—7.7% Apache Corp. BP plc, ADR Cabot Oil & Gas Corp. Concho Resources, Inc.(a) ConocoPhillips Devon Energy Corp. EOG Resources, Inc. EQT Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Murphy Oil Corp. Noble Energy, Inc. Phillips 66 Pioneer Natural Resources Co. Range Resources Corp. Royal Dutch Shell plc, Class A, ADR Southwestern Energy Co.(a) Spectra Energy Corp. Williams Cos., Inc. PERSONAL PRODUCTS—0.2% Estee Lauder Cos., Inc., Class A PHARMACEUTICALS—8.2% Abbott Laboratories Allergan, Inc./United States Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1%, continued PHARMACEUTICALS—8.2%, continued Mylan, Inc.(a) $ 90,475 Perrigo Co. PROFESSIONAL SERVICES—0.1% Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITS)—1.5% American Tower Corp. Public Storage Simon Property Group, Inc. ROAD & RAIL—0.9% CSX Corp Kansas City Southern Norfolk Southern Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.8% Altera Corp. Analog Devices, Inc Broadcom Corp., Class A(a) Intel Corp. Texas Instruments, Inc SOFTWARE—5.6% Adobe Systems, Inc.(a) Autodesk, Inc.(a) BMC Software, Inc.(a) Citrix Systems, Inc.(a) Intuit, Inc. Microsoft Corp Oracle Corp. Red Hat, Inc.(a) Salesforce.com, Inc.(a) Symantec Corp.(a) SPECIALTY RETAIL—1.7% Bed Bath & Beyond, Inc.(a) Home Depot, Inc. O'Reilly Automotive, Inc.(a) . Ross Stores, Inc. TJX Cos., Inc. 5,973 TEXTILES, APPAREL & LUXURY GOODS—1.3% Coach, Inc. Fossil, Inc.(a) NIKE, Inc., Class B Ralph Lauren Corp VF Corp. TRADING COMPANIES & DISTRIBUTORS—0.4% Fastenal Co W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.3% Crown Castle International Corp.(a) TOTAL COMMON STOCKS PRINCIPAL AMOUNT/ FAIR SHARES VALUE CORPORATE NOTES—1.0% COMMUNITY DEVELOPMENT—1.0% Everence Community Investment, Inc., 1.00%, 11/30/13+(b) Everence Community Investment, Inc., 1.50%, 11/30/13+(b) Everence Community Investment, Inc., 1.50%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—0.6% INVESTMENT COMPANY—0.6% JPMorgan U.S. Government Money Market Fund, Premier Shares See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund September 30, 2012 (Unaudited) SHORT TERM INVESTMENT—0.6%, continued INVESTMENT COMPANY—0.6%, continued TOTAL INVESTMENTS (Cost* $41,144,788)—100.7% $ 52,575,314 Liabilities in excess of other assets — (0.7)% NET ASSETS—100% $ 52,194,477 + Variable rate security. Rates presented are the rates in effect at September 30, 2012. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 1.00% 12/2010 Everence Community Investment, Inc. 1.50% 12/2010 Everence Community Investment, Inc. 1.50% 9/2011 At September 30, 2012, these securities had an aggregate market value of $542,106, representing 1.0% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Small Cap Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.3% AEROSPACE & DEFENSE—1.4% Hexcel Corp.(a) 43,150 $ 1,036,463 BIOTECHNOLOGY—0.3% Exact Sciences Corp.(a) CAPITAL MARKETS—1.3% Greenhill & Co., Inc. COMMERCIAL BANKS—10.4% Community Bank System, Inc First Horizon National Corp. . 119,340 Home Bancshares, Inc. Prosperity Bancshares, Inc Texas Capital Bancshares, Inc.(a) UMB Financial Corp. Umpqua Holdings Corp COMMUNICATIONS EQUIPMENT—3.9% Brocade Communications Systems, Inc.(a) 102,200 Ciena Corp.(a) Ixia(a) Loral Space & Communications, Inc. CONTAINERS & PACKAGING—1.1% Silgan Holdings, Inc. ELECTRICAL EQUIPMENT—4.2% Belden, Inc. Franklin Electric Co., Inc Thermon Group Holdings, Inc.(a) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.3% FARO Technologies, Inc.(a) . National Instruments Corp ENERGY EQUIPMENT & SERVICES—0.8% Atwood Oceanics, Inc.(a) FOOD & STAPLES RETAILING—1.0% Casey's General Stores, Inc. 12,800 731,392 HEALTH CARE EQUIPMENT & SUPPLIES—6.1% Cyberonics, Inc.(a) DexCom, Inc.(a) Endologix, Inc.(a) Integra LifeSciences Holdings Corp.(a) Spectranetics Corp.(a) HEALTH CARE PROVIDERS & SERVICES—5.7% Health Management Associates, Inc., Class A(a). HMS Holdings Corp.(a) MWI Veterinary Supply, Inc.(a) Team Health Holdings, Inc.(a) HEALTH CARE TECHNOLOGY—1.4% Computer Programs & Systems, Inc. HOUSEHOLD DURABLES—0.8% Tempur-Pedic International, Inc.(a) INDUSTRIAL CONGLOMERATES—1.0% Raven Industries, Inc. INSURANCE—1.7% AmTrust Financial Services, Inc. INTERNET SOFTWARE & SERVICES—2.2% Active Network, Inc.(a) LivePerson, Inc.(a) LogMeIn, Inc.(a) IT SERVICES—0.8% Acxiom Corp.(a) MACHINERY—8.2% Actuant Corp., Class A Barnes Group, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Small Cap Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.3%, continued MACHINERY—8.2%, continued Chart Industries, Inc.(a) 8,750 $ 646,187 CLARCOR, Inc. Middleby Corp.(a) Rexnord Corp.(a) Westport Innovations, Inc.(a) . MARINE—1.0% Kirby Corp.(a) MEDIA—1.0% Cinemark Holdings, Inc METALS & MINING—3.3% Carpenter Technology Corp. . Commercial Metals Co. Haynes International, Inc OIL, GAS & CONSUMABLE FUELS—6.2% Approach Resources, Inc.(a) . Gulfport Energy Corp.(a) Kodiak Oil & Gas Corp.(a) Oasis Petroleum, Inc.(a) Rosetta Resources, Inc.(a) PHARMACEUTICALS—2.6% Akorn, Inc.(a) Impax Laboratories, Inc.(a) PROFESSIONAL SERVICES—0.8% Insperity, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.5% FirstService Corp.(a) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.2% Cirrus Logic, Inc.(a) SOFTWARE—8.3% ACI Worldwide, Inc.(a) Aspen Technology, Inc.(a) Interactive Intelligence Group, Inc.(a) MicroStrategy, Inc., Class A(a) NICE Systems Ltd., ADR(a) . Pegasystems, Inc. SPECIALTY RETAIL—12.1% Bebe Stores, Inc. Children's Place Retail Stores, Inc.(a) DSW, Inc., Class A Genesco, Inc.(a) GNC Holdings, Inc., Class A . Group 1 Automotive, Inc. Hibbett Sports, Inc.(a) Monro Muffler Brake, Inc. Select Comfort Corp.(a) Sonic Automotive, Inc., Class A TEXTILES, APPAREL & LUXURY GOODS—4.4% Crocs, Inc.(a) Fifth & Pacific Cos., Inc.(a) Oxford Industries, Inc. Warnaco Group, Inc.(a) Wolverine World Wide, Inc . THRIFTS & MORTGAGE FINANCE—1.4% Capitol Federal Financial, Inc. TRADING COMPANIES & DISTRIBUTORS—2.2% Beacon Roofing Supply, Inc.(a) WESCO International, Inc.(a). See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Small Cap Fund September 30, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.3%, continued WIRELESS TELECOMMUNICATION SERVICES—0.7% Leap Wireless International, Inc.(a) $ 478,593 TOTAL COMMON STOCKS PRINCIPAL AMOUNT/ FAIR SHARES VALUE CORPORATE NOTES—1.0% DEVELOPMENT AUTHORITIES—1.0% Everence Community Investment, Inc., 1.00%, 11/30/13+(b) Everence Community Investment, Inc., 1.50%, 11/30/13+(b) Everence Community Investment, Inc., 1.50%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—0.3% INVESTMENT COMPANY—0.3% JPMorgan U.S. Government Money Market Fund, Premier Shares TOTAL INVESTMENTS (Cost* $57,882,048)—100.6% $ 73,586,011 Liabilities in excess of other assets — (0.6)% NET ASSETS—100% $ 73,163,586 + Variable rate security. Rates presented are the rates in effect at September 30, 2012. (a) Non-income producing securities. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Small Cap Fund September 30, 2012 (Unaudited) (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 1.00% 12/2010 Everence Community Investment, Inc. 1.50% 12/2010 Everence Community Investment, Inc. 1.50% 9/2011 At September 30, 2012, these securities had an aggregate market value of $752,466, representing 1.0% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Genesis Conservative Portfolio September 30, 2012 (Unaudited) FAIR SHARES VALUE Mutual Funds — 100.1% Praxis Core Stock Fund, Class I (a) $ 1,669,284 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Index Fund, Class I (a) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $15,852,064)—100.1% $ 16,977,844 Liabilities in excess of other assets — (0.1)% NET ASSETS—100% $ 16,957,889 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Genesis Balanced Portfolio September 30, 2012 (Unaudited) FAIR SHARES VALUE Mutual Funds — 100.2% Praxis Core Stock Fund, Class I (a) $ 7,685,108 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Index Fund, Class I (a) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $39,652,400)—100.2% $ 44,144,270 Liabilities in excess of other assets — (0.2)% NET ASSETS—100% $ 44,076,621 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Genesis Growth Portfolio September 30, 2012 (Unaudited) FAIR SHARES VALUE Mutual Funds — 100.2% Praxis Core Stock Fund, Class I (a) $ 8,187,386 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Index Fund, Class I (a) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $31,257,044)—100.2% $ 35,683,437 Liabilities in excess of other assets — (0.2)% NET ASSETS—100% $ 35,612,482 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Praxis Mutual Funds Notes to schedule of portfolio investments September 30, 2012 (Unaudited) 1. Organization: The Praxis Mutual Funds (the “Trust”) is an open-end management investment company established as a Delaware business trust under a Declaration of Trust dated September 27, 1993, as amended and restated December 1, 1993, and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”). As of September 30, 2012, the Trust consists of the Praxis Intermediate Income Fund, the Praxis Core Stock Fund, the Praxis International Index Fund, the Praxis Value Index Fund, the Praxis Growth Index Fund and the Praxis Small Cap Fund (individually a “Fund”, collectively “the Funds”), the Praxis Genesis Conservative Portfolio, the Praxis Genesis Balanced Portfolio and the Praxis Genesis Growth Portfolio (individually a “Portfolio”, collectively “the Portfolios”). The Funds and Portfolios are also referred to individually as the Intermediate Income Fund, Core Stock Fund, International Index Fund, Value Index Fund, Growth Index Fund, Small Cap Fund, Conservative Portfolio, Balanced Portfolio and Growth Portfolio in the financial statements. Each Fund and Portfolio is a diversified series of the Trust. As of September 30, 2012, the Funds offer two classes of shares; Class A and Class I and the Portfolios offer Class A. Each class of shares in a Fund or Portfolio has identical rights and privileges except with respect to fees paid under the distribution and shareholder servicing agreements, certain other class specific expenses and income, voting rights on matters affecting a single class of shares and the exchange privileges of each class of shares. Class A has a maximum sales charge on purchases of 5.25 percent as a percentage of the original purchase price, except for the Intermediate Income Fund which is 3.75 percent. 2. Significant Accounting Policies: The following is a summary of significant accounting policies followed by the Trust in the preparation of its financial statements. The policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses for the reporting period. Actual results could differ from those estimates. Securities Valuation: The Funds and Portfolios record their investments at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The valuation techniques used to determine fair value are further described below. Securities generally are valued at market values determined on the basis of the latest available bid prices in the principal market (closing sales prices if the principal market is an exchange) in which such securities are normally traded. Investments in investment companies are valued at their respective net asset values as reported by such companies. The differences between the cost and market values of investments are reflected as either unrealized appreciation or depreciation. The Funds use various independent pricing services to value most of their investments. A pricing service would normally consider such factors as yield, risk, quality, maturity, type of issue, trading characteristics, special circumstances and other factors it deems relevant in determining valuations of normal institutional trading units of debt securities and would not rely exclusively on quoted prices. When valuing foreign securities held by the Funds, certain pricing services might use computerized pricing models to systematically calculate adjustments to foreign security closing prices based on the latest market movements. Such pricing models utilize market data that has been obtained between the local market close and the NYSE close to compute adjustments to foreign security close prices. The methods used by the pricing service and the valuations so established will be reviewed by Everence Capital Management, Inc. (the “Adviser”) under general supervision of the Board of Trustees. Securities for which market quotations are not readily available (e.g. an approved pricing service does not provide a price, certain stale prices or an event occurs that materially affects the furnished price) are valued at their fair value as determined ingood faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees. Short-term debt securities of sufficient credit quality maturing in less than 61 days are valued at amortized cost, which approximates fair value. The Portfolio’s investments in the underlying Funds (the “Underlying Funds”) are valued at the closing net asset value per share. In certain circumstances, the Praxis Mutual Funds Valuation Procedures (“Valuation Procedures”) contemplate the Board’s delegation of the implementation of the Valuation Procedures to the Adviser. In valuing restricted securities under the Valuation Procedures, the Adviser will consider (but is not limited to) certain specific and general factors enumerated in the Valuation Procedures. The Valuation Procedures require that the Adviser report to the Board at each of its regular quarterly meetings regarding valuation of restricted securities and actions taken in connection with the Valuation Procedures. The Pricing Committee of Everence Capital Management has established a policy and methodology, which was approved by the board, for pricing the Everence Community Investments notes held by several of the Praxis funds. The methodology takes into consideration the fundamental quality of the notes, the nature and duration of restrictions on the disposition of the securities, and an evaluation of the forces that influence the market in which these securities are purchased and sold. Accordingly, the committee applied discounts to the notes, for which there is not an active market, based on the credit quality, maturity, and liquidity characteristics of what the committee determined to be similar securities. The valuation techniques described maximize the use of observable inputs and minimize the use of unobservable inputs in determining fair value. These inputs are summarized in the three broad levels listed below: • Level 1 — quoted prices in active markets for identical securities • Level 2 — other significant observable inputs (including quoted prices for similarsecurities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 — significant unobservable inputs (including the Funds’ and Portfolios’ ownassumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt securities of sufficient credit quality maturing in less than 61 days are valued using amortized cost, in accordance with rules under the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The Trust determines transfers between fair value hierarchy levels at the reporting period end. The aggregate value by input level, as of September 30, 2012, for each Fund’s and Portfolio’s investments, as well as a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining value, are as follows: Praxis Intermediate Income Fund Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments at Value Asset Backed Securities $
